United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-40665
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ALFREDO GILBERTO AGUILAR-CORTEZ,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. B-02-CR-747-1
                        --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Alfredo Gilberto Aguilar-Cortez appeals his sentence

following his guilty plea conviction for transporting an

undocumented alien within the United States.   Aguilar challenges

a condition of supervised release set forth in the written

judgment that prohibits him from possessing “any other dangerous

weapon.”   Aguilar argues that this provision must be deleted from

the written judgment because the district court did not mention

the condition when it orally pronounced sentence.   This issue is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-40665
                               -2-

foreclosed by United States v. Torres-Aguilar, 352 F.3d 934, 938

(5th Cir. 2003).

     AFFIRMED.